DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed January 25, 2022 and further in response to an electronic/telephonic communication with Applicant’s representative Iulia M. Graf on March 04, 2022 (“Electronic Communication”).
Claims 1-21, 23-24, 30-31 and 37-38 have been canceled.
Claims 22, 25-29, 32-36 and 39-41 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the Electronic Communication.
Please replace all prior version of the claims with the attached amended claims, wherein,
Claims 1-21, 23-24, 30-31 and 37-38 have been canceled.
Claims 22, 25-29, 32-36 and 39-41 are pending.

The amended claims:
22. (Currently Amended) A computer-implemented method for processing blockchain-based transactions, the computer-implemented method comprising:
receiving, by a first member node device in a blockchain, a target transaction initiated by a second member node device in the blockchain, wherein the target transaction comprises a block height of a candidate block on the blockchain defining a creation time stamp of a logical clock;
determining that the target transaction is valid by determining that the target transaction is authorized to be performed within a transaction validity period based on an identifier of the target transaction comprising a nonce value that is increasing relative to nonce values of previously recorded transaction identifiers and coincides with a current maximum nonce value, wherein the transaction validity period enables differentiation of overdue transactions from valid transactions and is based on a difference between the block height of the candidate block and a threshold; 
querying, by the first member node device in the blockchain, a transaction idempotent table on the blockchain using the identifier of the target transaction;
in response to querying, determining an inexistence of a potential duplicate corresponding to the identifier of the target transaction in the transaction idempotent table, the transaction idempotent table being jointly maintained by a plurality of member node devices in the blockchain by using a consensus mechanism established between the plurality of member node devices in the blockchain and being configured to store one or more combined transaction identifiers and one or more individual transaction identifiers, each of the one or more combined transaction identifiers being combined to minimize storage of records of transactions; 
[[a]] the candidate block on the blockchain; 
performing a consensus processing on the target transaction in the candidate block using a consensus algorithm supported by the blockchain; 
inserting a transaction idempotent record corresponding to the identifier of the target transaction into the transaction idempotent table on the blockchain; and
executing, by an transaction execution environment of the first member node device, the target transaction by using a transaction execution program code.

23.	(Cancelled) 

24. 	(Cancelled) 

25.	(Currently Amended) The computer-implemented method of claim [[24]]22, further comprising: 
determining that a plurality of monotonically increasing transaction identifiers have consecutive values after the identifier of the target transaction is inserted into the transaction idempotent table; and
in response to determining that the plurality of monotonically increasing transaction identifiers have consecutive values after the identifier of the target transaction is inserted into the transaction idempotent table, recording the plurality of monotonically increasing transaction identifiers with consecutive values in the transaction idempotent table based on an interval.

26.	(Previously Presented) The computer-implemented method of claim 22, wherein the target transaction further comprises a reference time parameter based on a time stamp to assist determining that the target transaction is a valid transaction within a transaction validity period. 

27.	(Previously Presented) The computer-implemented method of claim 26, further 
prior to determining that the transaction idempotent table stores the transaction idempotent record corresponding to the identifier of the target transaction, determining that the target transaction is the valid transaction within the transaction validity period based on the reference time parameter; and 
in response to determining that the target transaction is the valid transaction within the transaction validity period, determining that the transaction idempotent table stores the transaction idempotent record corresponding to the identifier of the target transaction.

28.	(Previously Presented) The computer-implemented method of claim 27, wherein determining that the target transaction is the valid transaction within the transaction validity period comprises: 
	determining that the target transaction occurs within a time window of the time stamp from the reference time parameter, wherein the time window is characterized by at least one of: a duration time for a blockchain transaction on the blockchain and a clock offset time for devices on the blockchain.

29.	(Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving, by a first member node device in a blockchain, a target transaction initiated by a second member node device in the blockchain, wherein the target transaction comprises a block height of a candidate block on the blockchain defining a creation time stamp of a logical clock;
determining that the target transaction is valid by determining that the target transaction is authorized to be performed within a transaction validity period based on an identifier of the target transaction comprising a nonce value that is increasing relative to nonce values of previously recorded transaction identifiers and coincides with a current maximum nonce value, wherein the transaction validity period enables differentiation of overdue transactions from valid transactions and is based on a difference between the block height of the candidate block and a threshold; 
querying, by the first member node device in the blockchain, a transaction idempotent table on the blockchain using the identifier of the target transaction;
in response to querying, determining an inexistence of a potential duplicate corresponding to the identifier of the target transaction in the transaction idempotent table, the transaction idempotent table being jointly maintained by a plurality of member node devices in the blockchain by using a consensus mechanism established between the plurality of member node devices in the blockchain and being configured to store one or more combined transaction identifiers and one or more individual transaction identifiers, each of the one or more combined transaction identifiers being combined to minimize storage of records of transactions; 
in response to determining, the inexistence of the potential duplicate in the transaction idempotent table, recording, by the first member node device in the blockchain, the target transaction in [[a]] the candidate block on the blockchain; 
performing a consensus processing on the target transaction in the candidate block using a consensus algorithm supported by the blockchain; 
inserting a transaction idempotent record corresponding to the identifier of the target transaction into the transaction idempotent table on the blockchain; and
executing, by an transaction execution environment of the first member node device, the target transaction by using a transaction execution program code.

30.	(Cancelled) 

31.	(Cancelled) 

32.	(Currently Amended) The non-transitory, computer-readable medium of claim [[31]29, wherein the operations further comprise: 
determining that a plurality of monotonically increasing transaction identifiers have consecutive values after the identifier of the target transaction is inserted into the transaction 
in response to determining that the plurality of monotonically increasing transaction identifiers have consecutive values after the identifier of the target transaction is inserted into the transaction idempotent table, recording the plurality of monotonically increasing transaction identifiers with consecutive values in the transaction idempotent table based on an interval.

33.	(Previously Presented) The non-transitory, computer-readable medium of claim 29, wherein the target transaction further comprises a reference time parameter based on a time stamp to assist determining that the target transaction is a valid transaction within a transaction validity period. 

34.	(Previously Presented) The non-transitory, computer-readable medium of claim 33, wherein the operations further comprise:
prior to querying determining that the transaction idempotent table stores the transaction idempotent record corresponding to the identifier of the target transaction, determining that the target transaction is the valid transaction within the transaction validity period based on the reference time parameter; and 
in response to determining that the target transaction is the valid transaction within the transaction validity period, determining that the transaction idempotent table stores the transaction idempotent record corresponding to the identifier of the target transaction.

35.	(Previously Presented) The non-transitory, computer-readable medium of claim 34, wherein determining that the target transaction is the valid transaction within the transaction validity period comprises: 
	determining that the target transaction occurs within a time window of the time stamp from the reference time parameter, wherein the time window is characterized by at least one of: a duration time for a blockchain transaction on the blockchain and a clock offset time for devices on the blockchain.

Currently Amended) A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
receiving, by a first member node device in a blockchain, a target transaction initiated by a second member node device in the blockchain, wherein the target transaction comprises a block height of a candidate block on the blockchain defining a creation time stamp of a logical clock;
determining that the target transaction is valid by determining that the target transaction is authorized to be performed within a transaction validity period based on an identifier of the target transaction comprising a nonce value that is increasing relative to nonce values of previously recorded transaction identifiers and coincides with a current maximum nonce value, wherein the transaction validity period enables differentiation of overdue transactions from valid transactions and is based on a difference between the block height of the candidate block and a threshold; 
querying, by the first member node device in the blockchain, a transaction idempotent table on the blockchain using the identifier of the target transaction;
in response to querying, determining an inexistence of a potential duplicate corresponding to the identifier of the target transaction in the transaction idempotent table, the transaction idempotent table being jointly maintained by a plurality of member node devices in the blockchain by using a consensus mechanism established between the plurality of member node devices in the blockchain and being configured to store one or more combined transaction identifiers and one or more individual transaction identifiers, each of the one or more combined transaction identifiers being combined to minimize storage of records of transactions; 
[[a]]the candidate block on the blockchain; 
performing a consensus processing on the target transaction in the candidate block using a consensus algorithm supported by the blockchain; 
inserting a transaction idempotent record corresponding to the identifier of the target transaction into the transaction idempotent table on the blockchain; and
executing, by an transaction execution environment of the first member node device, the target transaction by using a transaction execution program code.

37. 	(Cancelled) 
38.	(Cancelled) 

39.	(Currently Amended) The computer-implemented system of claim [[38]]36, wherein the operations further comprise: 
determining that a plurality of monotonically increasing transaction identifiers have consecutive values after the identifier of the target transaction is inserted into the transaction idempotent table; and
in response to determining that the plurality of monotonically increasing transaction identifiers have consecutive values after the identifier of the target transaction is inserted into the transaction idempotent table, recording the plurality of monotonically increasing transaction identifiers with consecutive values in the transaction idempotent table based on an interval.

40.	(Previously Presented) The computer-implemented system of claim 36, wherein the target transaction further comprises a reference time parameter based on a time stamp to assist determining that the target transaction is a valid transaction within a transaction validity period. 

41.	(Previously Presented) The computer-implemented system of claim 40, wherein the operations further comprise:

in response to determining that the target transaction is the valid transaction within the transaction validity period, determining that the transaction idempotent table stores the transaction idempotent record corresponding to the identifier of the target transaction.

Allowable Subject Matter
Claims 22, 25-29, 32-36 and 39-41 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record:
George Danezis (NPL George Danezis et al. Centrally Banked Cryptocurrencies, “Danezis”)
Eric G. Hughes (US 5982893 A, “Hughes”)
Guogen Zhang (US 20150278281 A1, “Zhang”)
Chengi Kuo (US 10692078 B1, “Kuo”)
Hoyos et al. (US 10713659 B2, “Hoyos”)

Danezis generally discloses, introduce RSCoin, a cryptocurrency framework in which central banks maintain complete control over the monetary supply, but rely on a distributed set 
Danezis further discloses, in each period, each mintette m is responsible for maintaining two lists concerning only the addrid (and indirectly the transactions tx) it owns: a list of unspent transaction outputs, denoted utxo, and two lists of transactions seen thus far in the period, denoted pset and txset respectively (the former is used to detect double-spending, and the latter is used to seal transactions into the ledger). The utxo list is of the form addrid (addr; v), where (addrid (addr; v)) 2 utxo indicates that addrid had not acted as an input address at the start of the period but has since sent value v to addr and (addrid) 2 utxo indicates that addrid has not yet spent its contents… these mintettes, who each run Algorithm V.2. We omit for simplicity the formal description of an algorithm CheckTx that, on input a transaction, checks that the basic structure of the transaction is valid; i.e., that the collective input value is at least equal to the collective output value, that the input address identifiers point to valid previous transactions, and that the signatures authorizing previous transaction outputs to be spent are valid (see page 6, Algorithm V.3: CommitTx, run by a mintette).

Hughes generally discloses, a method of processing a transaction message is disclosed. The method includes receiving an incoming raw transport message. The raw transport message is stored in a channel interface database. A raw message identifier is generated. The raw 

Zhang generally discloses, system and method embodiments are provided for consistent read in a record-based multi-version concurrency control (MVCC) in database (DB) management systems. In an embodiment, a method in a record-based multi-version concurrent control (MVCC) database (DB) management system for a snapshot consistent read includes copying a system commit transaction identifier (TxID) and a current log record sequence number (LSN) from a transaction log at a start of a reader without backfilling of a commit LSN of a transaction to records that are changed and without copying an entire transaction table by the reader; and determining whether a record is visible according to a record TxID, the commit TxID and a current LSN, wherein a transaction table is consulted only when the record TxID is equal to or larger than a commit TxID at a transaction start (see abstract).

Kuo generally discloses, methods and systems for generating limited-use credit card numbers at a consumer device and verifying said numbers for completing transactions are provided. One example method generally includes determining a current time; generating a first series of digits based on the current time and an account credential associated with an account number; combining, by the consumer device, the first series of digits with the account 

Hoyos generally discloses, a system and method for preventing multiple charges for a transaction in a payment system is presented. A payment system receives a payment operation request from the order system, and determines whether the payment operation is a duplication of a previous payment operation request. If so, the payment system retrieves stored financial transaction results and provides the financial transaction results to the order system. When the payment operation request is not a duplicate, the payment system contacts a payment provider to receive financial transaction results, which is passed to the order system and stored in a persistent data store (see abstract).

The references Danezis, Hughes, Zhang, Kuo and Hoyos disclose as previously discussed.
The references however do not teach claim as a whole in combination of at least:
receiving, by a first member node device in a blockchain, a target transaction initiated by a second member node device in the blockchain, wherein the target transaction comprises a block height of a candidate block on the blockchain defining a creation time stamp of a logical clock;
determining that the target transaction is valid by determining that the target transaction is authorized to be performed within a transaction validity period based on an identifier of the target transaction comprising a nonce value that is increasing relative to nonce values of previously recorded transaction identifiers and coincides 
querying, by the first member node device in the blockchain, a transaction idempotent table on the blockchain using the identifier of the target transaction;
in response to querying, determining an inexistence of a potential duplicate corresponding to the identifier of the target transaction in the transaction idempotent table, the transaction idempotent table being jointly maintained by a plurality of member node devices in the blockchain by using a consensus mechanism established between the plurality of member node devices in the blockchain and being configured to store one or more combined transaction identifiers and one or more individual transaction identifiers, each of the one or more combined transaction identifiers being combined to minimize storage of records of transactions; 
in response to determining, the inexistence of the potential duplicate in the transaction idempotent table, recording, by the first member node device in the blockchain, the target transaction in the candidate block on the blockchain; 
performing a consensus processing on the target transaction in the candidate block using a consensus algorithm supported by the blockchain; 
inserting a transaction idempotent record corresponding to the identifier of the target transaction into the transaction idempotent table on the blockchain; and
executing, by an transaction execution environment of the first member node device, the target transaction by using a transaction execution program code.

Therefore, the claims of the instant application are not obvious over Danezis, Hughes, Zhang, Kuo and Hoyos for the reasons given above. See also Applicant’s argument filed on January 25, 2022 for additional reasons for allowance.

Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Danezis, Hughes, Zhang, Kuo and Hoyos because Danezis is not concerned about decentralized cryptocurrencies and decentralized blockchain system maintain control over the cryptocurrencies. For example, Danezis is not concerned about determining an inexistence of a potential duplicate corresponding to the identifier of the target transaction in the transaction idempotent table, the transaction idempotent table being jointly maintained by a plurality of member node devices in the blockchain. And in response to determining, the inexistence of the potential duplicate in the transaction idempotent table, recording, by the first member node device in the blockchain, the target transaction in the candidate block on the blockchain and inserting a transaction idempotent record corresponding to the identifier of the target transaction into the transaction idempotent table on the blockchain. Additionally, Danezis is not concerned about the target transaction comprises a block height of a candidate block on the blockchain defining a creation time stamp of a logical clock and determining that the target transaction is authorized to be performed within a transaction validity period and the transaction validity period enables differentiation of overdue transactions from valid 
Additionally, the combination of Danezis, Hughes, Zhang, Kuo and Hoyos clearly destroys the intent and purpose of Danezis taken alone and/or in view of Hughes, Zhang, Kuo and Hoyos use of, for example, a cryptocurrency framework in which central banks maintain complete control over the monetary supply, but rely on a distributed set of authorities, or mintettes, to prevent double-spending. Accordingly, the present invention is distinguishable over Danezis taken alone and/or in view of Hughes, Zhang, Kuo and Hoyos for this reason as well.

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685